Exhibit 99.1 CONTACT: David Fry Executive Vice President and Chief Financial Officer Flushing Financial Corporation (718) 961-5400 FOR IMMEDIATE RELEASE Flushing Financial Corporation to Participate in the Sterne Agee Financial Institutions Investor Conference LAKE SUCCESS, NY – February 15, 2011 — Flushing Financial Corporation (the “Company”) (Nasdaq-GS: FFIC), the parent holding company for Flushing Savings Bank, FSB (the “Bank”), today announced that, David W. Fry, the Company’s Executive Vice President and Chief Financial Officer, will be attending the Sterne Agee Financial Institutions Investor Conference on February 17 and 18, 2011. Mr. Fry will be participating in a New York Regional panel discussion on February 17, 2011, starting at 2:00p.m. Eastern Standard Time, lasting approximately 45 minutes. Mr. Fry will also be making presentations to individual institutional investors throughout the two days of the conference. WHO Flushing Financial Corporation, with $4.3 billon in consolidated assets, is the parent holding company for Flushing Savings Bank, FSB, a federally chartered stock savings bank insured by the FDIC. Flushing Bank is the trade name of Flushing Savings Bank, FSB. The Bank serves consumers and businesses by offering a full complement of deposit, loan, and cash management services through its sixteen banking offices located in Queens, Brooklyn, Manhattan, and Nassau County. The Bank also operates an online banking division, iGObanking.com®, which enables the Bank to expand outside of its current geographic footprint. In 2007, the Bank established Flushing Commercial Bank, a wholly-owned subsidiary, to provide banking services to public entities including cities, counties, towns, villages, school districts, libraries, fire districts and the various courts throughout the metropolitan area. WHAT Panel discussion on the New York Region and presentations to individual institutional investors at the Sterne Agee Financial Institutions Investor Conference. WHERE/WHEN Orlando, Florida on February 17 and 18, 2011. PANEL DISCUSSION/ PRESENTATION The panel discussion will focus on the New York Region, and the presentations will focus on the Company’s performance and its strategic operating objectives. The presentation will be available on the Company’s website, www.flushingbank.com, on February 17, 2011 and will remain available through the end of the month. RECENT NEWS ●
